Citation Nr: 1243809	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate.

2.  Entitlement to service connection for a chronic back disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression and schizophrenia, to include as secondary to a chronic back disorder. 


REPRESENTATION

Veteran represented by:  The American Legion 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran has verified active duty in the United States Army from September 1978 to November 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  In that rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate.  The RO also denied the claim for entitlement to service connection for depression (also claimed as schizophrenia), which the Board has now re-characterized as an acquired psychiatric to better reflect the nature of the Veteran's claim.   
  
The Veteran's reopened back disorder claim and the intertwined acquired psychiatric claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2006, the RO denied the Veteran's request to reopen his claim of entitlement to service connection for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate.  The Veteran did not appeal this decision. 

2.  The evidence associated with the claims folder subsequent to the RO's February 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate. 


CONCLUSIONS OF LAW

1.  The February 2006 RO decision which denied the Veteran's request to reopen his service connection claim for  myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

2.  Since the February 2006 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board has considered this legislation and case law with respect to the Veteran's application to reopen his previously disallowed service-connection claim for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his myositis cervicodorsalumbar claim, the Board finds that further discussion of VCAA is not required with respect to the claim to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his application to reopen, and to assist him in the development of his claim to reopen is harmless.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, and post-service VA and private treatment records have been obtained. With respect to new and material evidence claims, VA's statutory duty to assist a claimant in the development of a previously finally-denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A. 

As discussed in more detail below, new and material evidence sufficient to reopen the Veteran's service-connection claim for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate, has in fact been submitted, and the Board is reopening the claim.  The Board is remanding the Veteran's underlying claim for further evidentiary development.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and has declined an opportunity for a personal hearing. 

Petition Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for a back disability.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection for a back disability (to include myositis cervicodorsalumbar, paravertebral muscles) has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's service-connection claim for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate in an August 1979 rating decision.  The Veteran perfected an appeal to the Board, and after remanding the matter for additional development, in July 1981, the Board affirmed the August 1979 rating decision and issued a decision denying service connection for residuals of a back injury.  Thus, the RO's rating decision was subsumed by the appellate determination of the Board.  38 C.F.R. § 20.1104.  The Veteran did not appeal, and the Board's decision became final.  38 C.F.R. § 20.1100.  

Since then, the Veteran has made multiple attempts to reopen his previously denied claim.  The last final adjudication of his claim was in a February 2006 rating decision, where the RO declined to reopen the previously denied claim because no new and material evidence had been received.  38 C.F.R. § 20.1103.  Because the Veteran did not perfect appeals as to these RO determinations, they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

In February 2006, the RO denied the Veteran's request to reopen his service-connection claim based on a finding that the Veteran did not submit new and material evidence.  Specifically, the RO determined that the Veteran failed to submit evidence demonstrating that myositis cervicodorsalumbar and paravertebral muscles disorder was not the result of a disease or injury incurred in or aggravated by the Veteran's period of service, and arthritis was not incurred in service or manifested within the first year after his separation from service.  See the RO's February 2006 rating decision, page 2.  

The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after February 2006] evidence bears directly and substantially upon these prior findings.  In July 2007, the Veteran most recently filed a request to reopen his previously-denied service-connection claim

Since February 2006, the Veteran has submitted a November 2012 private medical statement by Dr. A.M.G., in which she provides an etiology opinion that indicates a positive nexus between the Veteran's documented in-service spine injury and his current diagnosed disorder.  The Board finds that this medical evidence described above constitutes new and material evidence as to the previously denied issue on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in February 2006, and relates to unestablished facts pertaining to medical nexus between the Veteran's current diagnosed disorder and his period of service that is necessary to substantiate that claim.  As noted above, the credibility of medical assertions, although not their weight is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra. 

Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate.  See 38 C.F.R. § 3.156. 

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's claim for service connection for a back disability may be adjudicated on the merits.



ORDER

As new and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened.


REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

VA examination 

The Veteran claims entitlement to service connection for a chronic back disorder.  He asserts that his current disorder is related to in-service spine injury that he incurred when he fell down a flight of cement steps in his barracks in October 1978.  He reports that he has continued to experience back pain since this in-service injury.  

The Veteran's service treatment records show that his spine was evaluated as normal upon his enlistment examination in August 1978 and he had no complaints of back pain at that time.  A September 1978 treatment note shows that the Veteran had no disqualifying defects observed on that date.  In October 1978, the Veteran presented with complaints of a lump on his back that was located between his shoulder blades.  He reported that three days prior, he fell from the cement steps in his barracks and he has experienced back pain with headaches since then.  Physical examination revealed tenderness on palpation in the paraspinous area.  The Veteran was referred for an evaluation as an erroneous enlistment.  An October 1978 consultation report shows that the Veteran was assessed with a bony projection along the thoracic spine just superior to the scapulae.  X-ray evidence revealed findings of a bony projection off the thoracic spine transverse process.  The diagnosis of probable osteochondroma of the thoracic spine transverse process was provided.  That diagnosis was confirmed in the October 1978 medical board report.  

A May 1979 VA examination report shows findings of reduced range of motion and tenderness in the area between T-3 and T-4 as well as over the entire spine.  There was also evidence of mild muscle spasms.  X-ray film did not reveal any evidence of vertebral body pathology and the intervertebral spaces were well preserved.  A diagnosis of traumatic myositis of the cervico-dorsolumbar paravertebral muscles was provided.  

The report of an August 1980 VA examination shows that the Veteran continued to complain of pain throughout the dorsal spine and lumbar spine.  The examiner questioned the credibility of the Veteran's reports regarding the severity of his spine pain as there were no objective evidence abnormalities during physical examination or based on the x-ray evidence.  The examiner noted that previous x-ray film revealed a small calcified mass approximately 2 centimeters over the spinous process of one of the upper dorsal spines, but the mass was not palpable upon examination.  The examiner further noted that the x-ray film taken as part of the examination showed a minimal dextroscoliosis at the level of first and second lumbar vertebrae and minimal degenerative changes throughout the dorsolumbar spine.  An impression of probable calcified hematoma at the site of the original injury was given.  The examiner opined that the Veteran did not have benign osteochondroma or myositis ossificans which had been previously diagnosed in 1978 and 1979. 

Subsequent post-service VA and private medical evidence show that the Veteran continued to seek treatment for upper back pain, which has been variously diagnosed to include chronic back pain, posttraumatic chronic cervical syndrome, and cervico-dorsal myositis secondary to trauma.  The Veteran has provided lay statements and testimony regarding the continuity of back pain since his period of service and that he feels has progressively worsened since his in-service spine injury. 

In addition, the record contains the November 2012 private medical statement by Dr. A.M.G. In this statement, Dr. G. provided an extensive summary of the medical evidence of record.  She initially stated that it is difficult to determine the degree of back injury that the Veteran sustained during his period of service when he fell down the steps.  She noted that injuries incurred from such an accident could be self-limiting that resolve over a short period of time or could result in a chronic condition, or it could affect the integrity of the bony structures and discs and predispose to early degenerative changes.  Dr. G. then provided conflicting statements regarding the possible etiology of the Veteran's diagnosed disorder, but then ultimately concluded that it was at least as likely as not that the Veteran's in-service injury contributed to his current chronic back condition.  The Board finds that while Dr. G.'s statement is sufficient to provide evidence to reopen the Veteran's previously denied claim, her medical statement is inconclusive and unclear, and therein, insufficient to support an award of service. 

This case presents certain medical questions about etiology which cannot be answered by the Board and must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, the Veteran should be provided with a VA examination in order to determine the nature and etiology of his claimed chronic back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Prior to any examination, efforts should be made to obtain any outstanding records of pertinent VA or private treatment and associate those records with the claims folder. 

Intertwined Issue 

The Veteran asserts that his acquired psychiatric disorder, including depression and schizophrenia, is secondary to his chronic back disorder.  The Board notes that the outcome of the Veteran's acquired psychiatric disorder claim is inextricably intertwined with the outcome of the chronic back disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  As such, action on the Veteran's acquired psychiatric disorder claim is remanded as well.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his chronic back disorder.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records dating from 2007 to the present day.  

2.   Schedule the Veteran for an orthopedic examination, with the appropriate specialist, in order to obtain a medical opinion as to the nature and etiology of his claimed chronic back disorder.  The claims folder, including a copy of this REMAND, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review the Veteran's VA claims folder and after a thorough examination, the examiner should provide answers to the following questions: 

a)  Identify the nature of any chronic back disorder, if any, shown during the Veteran's period of service in 1978.  In so doing, the examiner should discuss and comment on the significance of the 1978 assessment of probable osteochondroma of the thoracic spine transverse process which was subsequently ruled out by the August 1980 VA examiner. 

b)  Identify with specificity any current chronic back disorder.  

c)  For each current back disorder identified, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in service, based on October 1978 injury and based on his symptoms of tenderness, muscle spasms and other clinical evidence shown in October 1978?  

d)  For each current back disability that was not initially manifested in service, is it at least as likely as not (50 percent or greater probability) that such disability is etiologically related to the October 1978 injury and his symptoms of pain, tenderness and muscles spasms or is otherwise related to his period of service?

The VA examiner should consider and discuss the findings and conclusions contained in the November 2012 private medical statement by Dr. A.M.G., as well as, any other pertinent medical nexus evidence of record. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale. 

3.  After undertaking any other development it deems necessary, the RO should review all the evidence of record and readjudicate the Veteran's service-connection claims. If the claims are denied, in whole or in part, the RO should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


